Citation Nr: 1302495	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  11-25 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability. 

2.  Entitlement to service connection for a right ear hearing loss disability.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from December 1961 to March 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

Because of the grant of service connection for the left ear, the Board has bifurcated the claim for bilateral hearing loss to left and right ear hearing loss.

The claim of service connection for a right ear hearing loss disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

A left ear hearing loss disability as a chronic disease had onset in service.


CONCLUSION OF LAW

The criteria for service connection for a left ear hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303(b), 3.385 (2012).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the Board is granting the claim of service connection for the left ear and remanding the claim of service connection for the right ear, VCAA compliance need not be addressed further.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis if sensorineural hearing loss becomes manifest to a compensable degree within the first year after discharge from service even if not shown during service.  38 C.F.R. §§ 3.307, 3.309(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).




Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence

Service treatment records (STRs), including records of the Marine Reserve, covering the period from 1954 to 1968, show that hearing was measured by a "whispered voice" test.  On reenlistment examination in September 1974, long term hearing loss was listed as defect, but there no record that hearing was tested either by "whispered voice" or by an audiogram.  On retirement examination in August 1975.  The Veteran gave a history of hearing loss.  An audiogram showed an auditory threshold of 45 decibels at 2000 Hz.  The examiner diagnosed mild left ear hearing loss.  

After service, in his claim for VA disability compensation, filed in February 2010, the Veteran stated that his hearing loss began in 1976.



On VA examination in June 2010, the VA audiologist noted that in service the Veteran was exposed to engine noise as a mechanic and to artillery fire.  The audiologist noted post-service occupational noise exposure and recreational noise exposure.  

An audiogram showed sensorineural hearing loss in each ears under 38 C.F.R. § 3.385.  The VA audiologist expressed the opinion that the current hearing loss was less likely than not to be related to service, because the hearing in service had been tested only by the "whispered voice" test, which was unreliable and inaccurate.  The VA audiologist also stated there is no indication in the claims file of hearing loss.  

In his Notice of Disagreement, in August 2010, the Veteran asserted that he had been issued hearing aids by the VA within 6 months of leaving service.   In December 2010, in a statement, the Veteran stated that during service he was a heavy equipment mechanic and that he was exposed to engine noise.  He denied significant post-service occupational noise exposure.

In the Statement of the Case in August 2011, the RO referred to the audiogram in August 1975 as occurring after service. 

Analysis

Left Ear 

The service treatment records show that reenlistment examination in September 1974, long term hearing loss was listed as a defect, but there was no record that hearing was tested either by "whispered voice" or by an audiogram.  On retirement examination in August 1975.  The Veteran gave a history of hearing loss.  





An audiogram showed an auditory threshold of 45 decibels at 2000 Hz, which meets the standard for a hearing loss disability under 38 C.F.R. § 3.385(an auditory threshold of 40 decibels or greater at any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz).  

After service on VA examination in June 2010, an audiogram showed, in part, an auditory threshold of 50 decibels at 2000 Hz, which also meets the standard for a hearing loss disability under 38 C.F.R. § 3.385(an auditory threshold of 40 decibels or greater at any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz).  The diagnosis was sensorineural hearing loss in each ear.  VA considers sensorineural hearing loss as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309(a). 

The VA examiner expressed the opinion that the current hearing loss was less likely than not to be related to service, because the hearing in service had been tested only by the "whispered voice" test, which was unreliable and inaccurate, and that there was no indication of hearing loss in the record and that the Veteran had post-service occupation and recreational noise exposure as well as presbycusis.  

As the VA examiner did not account either for the in-service history of hearing loss or the audiological finding of a left ear hearing loss disability under 38 C.F.R. § 3.385 on retirement examination, the VA examiner's opinion has no probative value. 

Under 38 C.F.R. § 3.303(b) when a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 

As the service treatment records contain two references to a history of hearing loss and an audiological finding of a hearing loss disability in the left ear, as a left ear hearing loss disability is currently shown, and as the hearing loss preceded the postservice noise exposure and presbycusis, the current hearing loss is clearly not attributable to postservice intercurrent causes. 


For this reason, a left ear hearing loss disability under 38 C.F.R. § 3.385 was shown in service and after service as a chronic disease and service connection is warranted under 38 C.F.R. § 3.303(b).


ORDER

Service connection for a left ear hearing loss disability is granted.


REMAND 

As the VA examiner's opinion in June 2010 is inadequate to decide the claim of service connection for a right ear hearing loss disability, another opinion is needed under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file reviewed by a VA audiologist, who has not previously examined the Veteran, to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's current right ear hearing loss disability under 38 C.F.R. § 3.385 as shown on VA examination in June 2011 had onset in service?  





In formulating an opinion, the VA examiner is asked to consider the following facts.  

In service, on reenlistment examination in September 1974, long term hearing loss was listed as defect, but there no record that hearing was tested either by "whispered voice" or by an audiogram.  

On retirement examination from active duty in August 1975, an audiogram showed an auditory threshold of 25 decibels at 2000 Hz and 45 decibels at 6000 Hz in the right ear.

Service connection has been established for a left ear loss disability.  

The Veteran's statements about noise exposure over a 21 year career in service are competent lay evidence and the Board finds the statements are credible. 

2.  After the above development has been completed, adjudicate the claim of service connection for a right ear hearing loss disability.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).







The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


